Luke, J.
1. The motion to dismiss the writ of error is without substantial merit. Ga. L. 1911, p. 150, § 3.
2. The evidence, though conflicting, authorized the verdict. Considered in connection with the entire charge, the excerpts therefrom upon which error was assigned áre not subject to any of the criticisms urged against them, and no reversible error is. made to appear.
(a) Under the 4th division of section 6149 of the Civil Code (1910), this court might, on its own motion, require the clerk of the trial court to certify and send up omitted parts of the record. In this case, however, it clearly appears that the judgment of the lower court should be affirmed whether such omitted part of the record be considered or not.
3. This court not being convinced that the writ of error in this case was prosecuted for the purpose of delay only, the request of the defendant 0in error that damages for such delay be awarded him is denied.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.